        Case 1:19-cv-04360-JPO-KHP Document 35 Filed 09/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                        9/29/2020
HASHIMI,
                                                 Plaintiff,                         ORDER TO COMPEL

                             -against-                                            19-CV-04360 (JPO) (KHP)

SATELIP RESTAURANT CORP. ET AL,

                                                 Defendant.
-----------------------------------------------------------------X
KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         The Court is in receipt of Plaintiff’s letter, dated September 25, 2020 informing the court

of Defendants’ failure to respond to any discovery requests in this litigation and Defendants’

response dated today indicating that they would respond and that Plaintiff had not attempted

to meet and confer about this issue.

         Plaintiff’s counsel is reminded that the Court requires the parties to meet and confer

about discovery issues before bringing them to the attention of the Court and that the Court

requires a party to inform the Court that the meet and confer has occurred. Defense counsel is

reminded of his obligation to timely seek extensions of time from his adversary and that a

failure to do so and missed deadlines may result in a waiver of objections.

         Defendants shall produce relevant records before the scheduled inspection of the

restaurant. The parties shall file a joint status letter with the Court by October 13, 2020.

         SO ORDERED.

Dated: September 29, 2020
       New York, New York

                                                                     ______________________________
                                                                     KATHARINE H. PARKER
                                                                     United States Magistrate Judge

                                                              1
